Morgan,
J. The plaintiff in this injunction was not a party to the smt in the Eifth District Court, nor is she attempting to interfere with the judgment therein rendered. She claims to be entitled to itsbeneñts, and to prevent the plaintiff from executing the same to her ■ prejudice. The act of 1870, which organized the Eighth District Court, gave to that court the power to grant injunctions, but at the same time-declared that the act should not be so construed as to prevent any judge or court from issuing an injunction to stay or regulate the execution of any order of seizure granted or judgment rendered by said, judge or court. Perhaps, under this statute, she might have applied* to the Eifth District Court, but we think she could also seek reliefc' from the Eighth District Court.
*352On the merits, we think the reasons of the district judge correct, and, for the reasons assigned by him, the judgment is affirmed.